DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s amendment and arguments, see remarks pages 8-9, filed January 13, 2022, with respect to the rejection of claims 1-2, 8, 11-13 and 19 under 35 U.S.C.102 and claims 7 and 18 under 35 U.S.C. 103 have been fully considered and are persuasive.  Specifically, claims 1 and 11 have been amended to incorporate allowable subject matter. The rejection of the claims has been withdrawn. 
Allowable Subject Matter
Claims 1-2, 4-13 and 15-21 are allowed (renumbered claims 1-19, respectively).
The following is an examiner’s statement of reasons for allowance: 
	Regarding claim 1, the prior art of record fails to anticipate or render obvious wherein obtaining a minimum cost path over the cumulative distance matrix includes: performing a first number of deterministic steps; determining a correlation measure of the data corresponding to the first number of deterministic steps; and determining whether to perform a stochastic step based on the correlation measure, in combination with all other limitations.
	Regarding claim 11, the prior art of record fails to anticipate or render obvious wherein obtaining a minimum cost path over the cumulative distance matrix includes: performing a first number of deterministic steps; determining a correlation measure of the data corresponding to the first number of deterministic steps; and determining whether to perform a stochastic step based on the correlation measure, in combination with all other limitations.
	Regarding claim 21, the prior art of record fails to anticipate or render obvious generating a correlation confidence measure for correlation markers indicating corresponding portions of the stratigraphy of the subsurface formation at the first location and the stratigraphy of the subsurface formation at the second location; wherein obtaining a minimum cost path over the cumulative distance matrix includes: assigning a plurality of markers to the cumulative distance matrix, each marker corresponding to a point of the cumulative distance matrix; and defining, for each marker, a probabilistic distribution, in combination with all other limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Ali et al. in Non-Patent Literature “Accurate and fast Dynamic Time Warping approximation using upper bounds” teaches “. DTW was introduced to the community as a Data Mining utility for various tasks for time series problems such as classification and clustering. Many variants of DTW aim to accelerate the calculation of this distance and others order to overcome the weakness points of DTW as the singularity problem. We propose a new approach called Dynamic Warping Window (DWW) for speeding up DTW algorithm based on upper bound” (Abstract).
	Heilper et al. in U.S. Patent Publication 2009/0150313 teaches “A method for comparing data sequences includes accepting first and second data sequences of data elements. A distance matrix is computed…The distance matrix is reshaped by applying successive, incremental shifts to the rows or columns so as to produce a reshaped matrix.” (Abstract) and “Dynamic Time Warping (DTW) is a well-known dynamic programming technique used for comparing and aligning sequences of data” ([0002]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MISCHITA HENSON whose telephone number is (571)270-3944. The examiner can normally be reached Monday-Thursday 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MISCHITA L HENSON/Primary Examiner, Art Unit 2865